Case 2:21-cv-00759-JS-SIL Document 22-1 Filed 05/10/21 Page 1 of 1 PagelD #: 134

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

PRATIK PATEL, individually and as a
shareholder of PAN KING, Inc. d/b/a NY Chicken & Rice;
LALIT PATEL, individually and as a partner of

PAN KING, Inc. d/b/a NY Chicken & Rice AFFIDAVIT
Index No.:
Plaintiffs 2:21-cv-00759-JS-SIL
-against-

NODDY SINGH; ARJUN SINGH, individually and as
shareholders of PAN KING, Inc. d/b/a NY Chicken & Rice

Defendants.

Arjun Singh being duly sworn, deposes and says:

1. Iam the Defendant in the above entitled action.
On February 20, 2021 and at all relevant times pertaining to this litigation I did not
reside at 5 Mineola Avenue, Hicksville, New York 11801.

3. I reside at a different address.

4. Ihave not resided at the 5 Mineola Avenue, Hicksville, New York 11801 address for

approximately three (3) years from today.

I never authorized Noddy Singh to receive service of process on my behalf.

Noddy Singh never had permission to receive the complaint on my behalf.

7. The service of process was defective and I request the complaint be dismissed against
me in its entirety.

SS

 

ay Arjun Singh
Sworn to before me on 2021

AK
Notary Public

 

ANDREW BOVA
Notary Public, State of New York
No. 01806116456
Qualified in Nassau County
Commission Expires October 4, 2024
